Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 and 22-28 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed November 3, 2021. 

Response to Arguments
Applicant’s arguments, see pg. 6, filed January 31, 2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 (Cho in view of Kim) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Cho and Hongou, as shown below. 

Claim Objections
Claim 22 is objected to because of the following informalities: the entire claim is missing from the claim set filed January 31, 2022, so the examiner assumes claim 22 was deleted in error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 3-4, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20150289854 A1, published October 15, 2015) in view of Hongou et al. (US 20110172537 A1, published July 14, 2011), hereinafter referred to as Cho and Hongou, respectively.
Regarding claim 1, Cho teaches an imaging assembly for an intraluminal imaging device (Fig. 1-2; see pg. 1, col. 2, para. 0027 — “...the exemplary embodiments will be described based on a transesophageal echocardiography (TEE) apparatus 100...”; see pg. 2, col. 1, para. 0030 —”...the ultrasonic probe 110 may include an ultrasonic transducer 111, an integrated circuit 112, a printed circuit board 113, and a heat spreader 114.”), comprising: 
an imaging array positioned at a distal portion of the intraluminal imaging device and including a plurality of imaging elements arranged into a plurality of subarrays (Fig. 1-2, ultrasonic transducer 111 (imaging array) of the ultrasonic probe 110 located at the distal end of the apparatus 100; Fig. 6; see para. 0040 – “…if the ultrasonic transducer 111 has a 4x8 two-dimensional array structure which includes 32 tiles 111A, each of the tiles 111A may have 
wherein a subarray of the plurality of subarrays comprises a subset of the plurality of imaging elements (Fig. 6; see para. 0040 – “…if the ultrasonic transducer 111 has a 4x8 two-dimensional array structure which includes 32 tiles 111A, each of the tiles 111A may have a 16x16 two-dimensional array structure which includes 256 elements 111B…” where a subarray (tile 111A) comprises a subset of imaging elements (elements 111B)), and 
a micro-beam-former integrated circuit (IC) positioned at the distal portion of the intraluminal imaging device proximate to the imaging array (Fig. 2, where the microbeamformer IC (integrated circuit 112) is positioned at the distal portion of the imaging device (at the end of apparatus 100 in probe 110) proximate to the imaging array (next to ultrasound transducer 111); see Abstract — “The ultrasonic imaging apparatus includes an ultrasonic probe arranged at a distal end portion of the ultrasonic imaging apparatus...”; see pg. 2, col. 2, para. 0038 — “The ultrasonic transducer 111, as which the cMUT is used, may have a two-dimensional array structure...”; see pg. 2, col. 2, para. 0044-0045 — “The ultrasonic transducer 111 may be installed on the front surface of the integrated circuit 112, for example, by flip-chip bonding... the integrated circuit 112 may include an analog beam former, an analog-to-digital converter (ADC) and a digital beam former...” where the microbeamformer IC is equated to integrated circuit 112, which includes analog and digital beamformers).
Cho teaches an imaging array including a plurality of imaging elements arranged into a plurality of subarrays and a micro-beam-former integrated circuit (IC), but does not explicitly teach: 
the micro-beam-former IC comprises a plurality of microchannels associated with the subarray,
wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray,
wherein the microchannel is configured to separately beam-form a signal returning from the imaging element, 
wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements; and 
a plurality of signal lines coupled to the micro-beam-former IC,
wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements. 
Whereas, Hongou, in an analogous field of endeavor, teaches: 
the micro-beam-former IC comprises a plurality of microchannels associated with the subarray (Fig. 4, where the micobeamformer (reception beamformer 1041) comprises of a plurality of microchannels (separate signals from the imaging elements of subarray 102a1 to  the preamplifiers 103) associated with the subarray 102a1), 
wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray (Fig. 4, where a microchannel is associated with an imaging element of the subarray 102a1), 
wherein the microchannel is configured to separately beam-form a signal returning from the imaging element (Fig. 4, where the each microchannel separately beamfoms a signal (reception beamformer 1041) returning from the imaging element of subarray 102a1), 
wherein the microchannel comprises a delay element that imposes a predetermined time delay upon the signal such that the subarray is associated with a plurality of delay elements (Fig. 4, where the microchannel comprises a delay element (the plurality of rectangles of reception beamformer 1041 for each imaging element of subarray 102a1); see para. 0070 – “At this time, the switch control part 1001 sends simultaneously, to each sub-array reception beam former, the reception delay time corresponding to ultrasound vibrators that are the output source of the signals that are input to each sub-array reception beam former configuring the sub-array reception beam former group 1041, and instructs delay processing.” Where the predetermined time delay is equated to the reception delay time corresponding to ultrasound vibrators (imaging elements)); and 
a plurality of signal lines coupled to the micro-beam-former IC (Fig. 4, plurality of signal lines (equated to the signal outputs of the adders 1042a1 to 1042a3) coupled to the microbeamformer IC (reception beamformer 1041)), 
wherein a signal line of the plurality of signal lines is coupled to the subarray via the plurality of delay elements (Fig. 4, where a signal line (signal output of adder 1042a1) is coupled to the subarray (subarray 102a1) via the delay elements (the plurality of rectangles of reception beamformer 1041 for each imaging element of subarray 102a1)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging array and microbeamformer IC, as disclosed in Cho, by having the micro-beam-former IC comprises a plurality of microchannels associated with the subarray, wherein a microchannel of the plurality of microchannels is associated with an imaging element of the plurality of imaging elements of the subarray, wherein the microchannel is configured to separately beam-
Furthermore, regarding claim 3, Cho further teaches wherein the plurality of imaging elements are ultrasound transducers mounted to the micro-beam-former IC, and wherein the plurality of imaging elements are disposed on top of the micro-beam-former IC in a flip chip arrangement (see Abstract — “The ultrasonic imaging apparatus includes an ultrasonic probe arranged at a distal end portion of the ultrasonic imaging apparatus...”; Fig. 2; see pg. 2, col. 2, para. 0038 — “The ultrasonic transducer 111, as which the cMUT is used, may have a two-dimensional array structure...”; see pg. 2, col. 2, para. 0044-0045 — “The ultrasonic transducer 111 may be installed on the front surface of the integrated circuit 112, for example, by flipchip bonding... the integrated circuit 112 may include an analog beam former, an analog-to-digital converter (ADC) and a digital beam former...”).
Furthermore, regarding claim 4, Cho further teaches wherein the imaging array is a two dimensional array (Fig. 6; see pg. 2, col. 2, para. 0039 — “The tile 111A includes (transducer) elements 111B which are arranged in a two-dimensional array.”).
Furthermore, regarding claim 21, Cho further teaches wherein the imaging array is directly mounted to a top of the micro-beam-former IC in a flip chip arrangement (Fig. 2; see pg. 2, col. 2, para. 0044-0045 — “The ultrasonic transducer 111 may be installed on the front surface of the integrated circuit 112, for example, by flip-chip bonding...the integrated circuit 112 may include an analog beam former, an .

Claims 2 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and in further view of Chiang et al. (US 20090112091 A1, published April 30, 2009), hereinafter referred to as Chiang.
Regarding claim 2, Cho in view of Hongou teaches all of the elements disclosed in claim 1 above. 
Cho in view of Hongou does not explicitly teach wherein the plurality of signal lines transmit the delayed signals from the micro-beam-former IC to a controller coupled to a proximal end of the intraluminal imaging device. 
Whereas, Chiang, in the same field of endeavor, teaches wherein the plurality of signal lines transmit delayed signals from the micro-beam-former IC to a controller coupled to a proximal end of the intraluminal imaging device (Fig. 4; see pg. 8, col 1, para. 0111 — “A control circuit preferably in the form of a microprocessor 38 controls the operation of the ultrasound imaging system 10. The control circuit 38 controls the differential delays introduced in both the pulsed synchronizer 22 and the beam forming circuitry 26 via a memory 42 and a control line 33.” So signal lines transmit delayed signals from the microbeamformer IC (beamforming circuitry) to a controller (microprocessor 38); see pg. 18, col. 1, para. 0217 — “Another preferred embodiment of the invention relates to a flexible ultrasound probe or catheter system for insertion into body lumens or cavities. Such a system 900 is illustrated in connection with FIGS. 40A and AOB. System 900 includes a flexible shaft 902 having a proximal end 905 connected to housing 904 and a distal end 907. Processing circuitry as described previously is located within housing 904.” so the microprocessor (equated to a controller) can be located at the proximal end of an intraluminal device (flexible ultrasound probe or catheter system for insertion into body lumens or cavities)).

Furthermore, regarding claim 22, Chiang further teaches wherein the analog delay element is a charge coupled device (see pg. 4, col. 1, para. 0036 —“...the delay processing circuits utilize a single charge-coupled device delay line with a programmable input sampling selection circuit.”). 
Furthermore, regarding claim 23, Chiang further teaches wherein the analog delay element is an analog random access memory (RAM) (see pg. 12, col. 1, para. 0153 — “The storage circuit can be a memory such as a RAM, or it can be a shift register. In either case, the storage circuit is clocked at the delay line clock rate f, to output the address required to sample data during the correct timing window.”).
Furthermore, regarding claim 24, Chiang further teaches wherein the analog delay element is a tapped analog delay line (see pg. 15, col. 1, para. 0184 — “The tapped delay line 110 performs the function of a sample-and-hold, converting the continuous-time analog input signal to a sampled analog signal.”). 
Furthermore, regarding claim 25, Chiang further teaches wherein the delay element is a tapped analog delay line (see pg. 15, col. 1, para. 0184 — “The tapped delay line 110 performs the function of a sample-and-hold, converting the continuous-time analog input signal to a sampled analog signal.”). 
Furthermore, regarding claim 26, Chiang further teaches wherein the delay element comprises a plurality of repeated analog delay elements (Fig. 13; see pg. 11, col. 2, para. 0147 — “...a control circuit is incorporated within each delay unit 202(1)-202(N) such that a programmable delay with a maximum delay 
Furthermore, regarding claim 27, Chiang teaches wherein the predetermined time delay (τ) imposed upon the signal returning from the imaging element is described by: τ = d sinθ/v wherein d is a maximum dimension of the subarray, θ is a maximum beam steering angle, and v is a speed of sound in an object being imaged (see pg. 1, col. 2, para. 0009 — “The reflected or echoed beam energy wave form originating at the image point reaches each transducer element after a time delay equal to the distance from the image point to the transducer element divided by the assumed constant speed of the waveform of signals in the media...The delay at each receiving element is a function of the distance measured from the element to the center of the array and the viewing angular direction measured normal to the array.” so a maximum dimension of the subarray d is equated to the distance measured from the element to the center of the array, a maximum beam steering angle θ is equated to the viewing angular direction from the element (at a maximum dimension) measured normal to the array, the speed of sound in the object being imaged v is equated to the assumed constant speed of the waveform of signals in the media). 
The motivation for claims 22-27 was shown previously in claim 2.



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou and Chiang, as applied to claim 2 above, and further in view of Brodsky et al. (US 20020067359 A1, published June 6, 2002), hereinafter referred to as Brodsky. 
Regarding claim 5, Cho in view of Hongou and Chiang teaches all of the elements as disclosed in claim 2 above, and 
Hongou further teaches a cable including the plurality of signal lines (see para. 0040 – “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable…”). 

Whereas, Brodsky, in the same field of endeavor, teaches wherein the cable further includes one or more power lines for feeding power to the beamformer (Fig. 3A, the power lines 148A and 148B connected to circuit boards 100A and 100B, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 - "In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40’. In the probe housing 3', the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248."). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Cho in view of Hongou, by having the cable include at least one power line providing power to the beamformer, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to provide the necessary customized power to control the transducer array elements via the transmit/receive switch, as taught in Brodsky (see pg. 13, col. 1, para. 0128-0129). 
Furthermore, regarding claim 6, Brodsky further teaches wherein the cable further includes one or more control lines for communicating control signals to the micro-beamformer (see Fig. 3A - Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 - “Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam." Where the micro-beamformer is equated to the beamformers). 
The motivation for claim 6 was shown previously in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and further in view of Hossack (US 20140180120 A1, published June 26, 2014), hereinafter referred to as Hossack. 
Regarding claim 7, Cho in view of Hongou teaches all of the elements as disclosed in claim 1 above. 
Cho in view of Hongou does not explicitly teach does not explicitly teach wherein the intraluminal imaging device is configured to produce 2D and 3D images. 
Whereas, Hossack, in the same field of endeavor, expressly teaches wherein the intraluminal imaging device is configured to produce 2D and 3D images (see Fig. 7 - 2D sweep pattern 700 of ultrasound transducer 52, representing a 2D image; see Fig. 8 - 3D sweep pattern of ultrasound transducer 52 in two orthogonal directions, representing a 3D image; see pg. 1, col. 2, para. 0014, lines - "...using the catheter device above comprises sweeping the ultrasonic beam through the first angle in the first plane using the first device to form a first frame of two-dimensional (2D) image data, incrementing the angular position of the beam by a selected amount in the second plane using the second device, sweeping the beam through the first angle in the first plane using the first device to form a second frame of two-dimensional (2D) image data spatially adjacent to the first frame, repeating the preceding steps until the entire field of view has been scanned by the beam, and combining the 2D image data frames to form a page of 3D image data of the subject field of view." Where the catheter device is equated to the intraluminal imaging device). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device, as disclosed in Cho in view of Hongou, by having the device configured to produce 2D and 3D images, as disclosed in Hossack. One of ordinary skill in the art would have been motivated to make this modification in order to visualize and locate anomalies in the lumen of an anatomical structure in real-time, as taught in Hossack (see pg. 5, col. 2, para. 0058).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and further in view of Prins et al. (US 9237879 B2, published January 19, 2016) and Von Ramm et al. (US 20160135790 A1, published May 19, 2016) hereinafter referred to as Prins and Von Ramm, respectively. 
Regarding claim 8, Cho in view of Hongou teaches all of the elements as disclosed in claim 1 above, and 
Hongou further teaches a cable including the two or more signal lines (see para. 0040 – “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable…”). 
Cho in view of Hongou does not explicitly teach wherein the imaging assembly includes an array of more than 512 imaging elements and the cable includes a total of 16 signal lines or less. 
Whereas, Prins, in the same field of endeavor, teaches wherein the imaging assembly includes an array of more than 512 imaging elements (see Fig. 3; see col. 8, lines 34-35 -"...the 1000+ reception transducer elements 130b..." where the 1000+ reception transducer elements is more than 512 imaging elements).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imaging assembly, as disclosed in Cho in view of Hongou, by having an array of more than 512 imaging elements, as disclosed in Prins. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of physical lines to be constructed within the limited space of the intraluminal probe, as taught in Prins (see col. 8, lines 27-56).
	Cho in view of Hongou and Prins does not explicitly teach a cable includes a total of 16 signal lines or less.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Cho in view of Hongou and Prins, by having a cable with a total of 16 signal lines or less, as disclosed in Von Ramm. One of ordinary skill in the art would have been motivated to make this modification in order to use a limited number of signal lines as constrained by the space within a transducer device. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, Prins, and Von Ramm, as applied to claim 8 above, and further in view of Brodsky. 
Regarding claim 9, Cho in view of Hongou, Prins, and Von Ramm teaches all of the elements as disclosed in claim 8 above, and 
Von Ramm further teaches wherein the cable includes a total of 30 lines or less that includes the signal lines (Fig. 8; see pg. 5, col. 2, para. 0080 - "The signal lines 816 from the transmitter interface device 814 toward the ultrasonic array 802 represent as many independent signal lines as needed to activate each element of the array independently or in subgroups, or a multiplexer could be employed with less or any number of physical communication lines." So the number of independent signal lines can be less than 30 to where a cable can have of total of 30 lines or less). 
Cho in view of Hongou, Prins, and Von Ramm does not explicitly teach wherein the cable includes a total of 30 lines or less that includes the power lines and the control lines. 

the power lines (see Fig. 3A-the power lines 148A and 148B connected to circuit boards 100A and 1008, each containing a beamformer 116A and 116B; see pg. 13, para. 0128 - “In order to provide the necessary voltages, the Fire Wire power line 44 is fed to an inline DC-DC converter 300. The DC-DC converter 300 generates the necessary voltages and provides them over a plurality of power lines 46. These new power lines 46 are repackaged with the Fire Wire signal lines 42 in a custom cable 40". In the probe housing 3', the Fire Wire signal lines 42 are connected to the Fire Wire chipset 220 and the custom power lines 46 are connected to a power distributor 48, which filters and distributes the various voltages over respective internal voltage lines 148A, 148B, 248.") and 
the control lines (see Fig. 3A- Fire Wire signal lines 42 from the Fire Wire cable 40 are connected to the Fire Wire chipset 220, which is connected to the system control chip 218, which is connected to the beamformers 116A and 116B; see pg. 4, para. 0049 - "Control signals are exchanged between the beamformer and the system controller over signal lines 154A, 154B to adjust the scan beam." Where the control lines are equated to the control signals over signal lines).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Cho in view of Hongou, Prins, and Von Ramm, by including power lines and control lines in the cable, as disclosed in Brodsky. One of ordinary skill in the art would have been motivated to make this modification in order to integrate multiple circuit functions onto single chips and decrease the size of the electrical components used within the probe, as taught in Brodsky (see pg. 3, col. 1, para. 0037).
  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and further in view of Mehi et al. (US 7901358 B2, published March 8, 2011), hereinafter referred to as Mehi. 
Regarding claim 10, Cho in view of Hongou teaches all of the elements as disclosed in claim 1 above, and 
Hongou further teaches a cable including the two or more signal lines (see para. 0040 – “The present embodiments are to solve the above problem, and the purposes are to secure a wide dynamic range and to reduce the number of signal lines within a probe cable…”).
Cho in view of Hongou does not explicitly teach wherein the cable is directly coupled to the micro-beam-former IC. 
Whereas, Mehi, in an analogous field of endeavor, teaches wherein the cable is directly coupled to the micro-beam-former IC (Fig. 16 - a cable 1619 connected to the processing unit 1620, containing a receive beamformer 1603 and transmit beamformer 1605 (microbeamformer IC)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cable, as disclosed in Cho in view of Hongou, by having the cable directly coupled to the microbeamformer, as disclosed in Mehi. One of ordinary skill in the art would have been motivated to make this modification in order to reduce the number of wires needed in the circuit and eliminate the chance of cross-talk between wires, as taught in Mehi (see col. 14, lines 50- 56).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and further in view of Dausch et al. (US 20130267853 A1, published October 10, 2013), hereinafter referred to as Dausch. 
Regarding claim 11, Cho in view of Hongou teaches all of the elements as disclosed in claim 1 above, and 

Cho in view of Hongou does not explicitly teach wherein the cable is coupled to an interposer coupled to the micro-beam-former IC. 
Whereas, Dausch, in the same field of endeavor, teaches wherein the cable is coupled to an interposer coupled to the micro-beam-former IC (see Fig. 28 -the cable 650 is coupled to an interposer device 610, which is coupled to a termination PC board 600 that may include a microbeamformer; see pg. 9, para. 0068 - "The connective elements extend as part of the cable assembly (not shown) to the proximal connection support substrate(s) 355 (i.e., the termination). The connection support substrates 355 may then be bonded to the termination interposer devices 610 using, for example, solder bumps, gold stud bumps or an anisotropic conductive epoxy, to provide an electrically-conductive connection between the connective signal and ground elements (wires) 150, 160, and the signal pads 510 of the respective interposer device 610. The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system...The termination PC board 600 further routes the connections with the connective elements from the interposer device to the connector 620 associated with a cable 650 extending to the external ultrasound system. In some instances, the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components..." Where the termination PC board can include a microbeamformer). 

Furthermore, regarding claim 12, Dausch further teaches wherein the interposer (Fig. 27, interposer device 610) is wire bonded to the micro-beamformer IC (see pg. 9, para. 0068 - "The interposer routing 520 subsequently provides an electrically-conductive connection to the connection pads 530 of that interposer device 610, which may then, in turn, be wirebonded or otherwise electrically connected to the connection pads 630 of a termination PC board 600 associated with the external ultrasound system. In other aspects, the interposer devices 610 may be wirebonded into semiconductor packages 640 that may be mounted onto termination PC boards 600 using, for example, electrically conductive pins or solder bumps...the termination PC board 600 may also include other circuitry to facilitate forming of an ultrasound image, for example, transmit pulsers, transmit beamformers, amplifiers, receive beamformers, transmit/receive switches, timing circuits, and other appropriate circuitry and/or components, as will be appreciate by one skilled in the art." Where the termination PC board can include a microbeamformer). 
The motivation for claim 12 was shown previously in claim 11.

	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Hongou, as applied to claim 1 above, and in further view of Adachi et al. (US 20070083119 A1, published April 12, 2007), hereinafter referred to as Adachi. 
Regarding claim 28, Cho in view of Hongou teaches all of the elements disclosed in claim 1 above.

Whereas, Adachi, in the same field of endeavor, teaches wherein the micro-beam-former IC is configured to activate each of the plurality of imaging elements (Fig. 19, where the microbeamformer IC (equated to unit comprising of a plurality of transmission/reception processing sections 91 and a selector 92) activate imaging elements (ultrasonic transducer elements 45); see para. 00165 – “…a transmission/reception processing section 91 as drive control means for performing transmission processing on an ultrasonic drive signal for each c-MUT element 45 of the ultrasonic transducer array 47...”). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microbeamformer IC, as disclosed in Cho in view of Hongou, by having the microbeamformer IC activate each of the plurality of imaging elements, as disclosed in Adachi. One of ordinary skill in the art would have been motivated to make this modification in order to adjust the drive signal of the selected imaging elements, as taught in Adachi (see para. 0015). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.C./Examiner, Art Unit 3793    
/Oommen Jacob/Primary Examiner, Art Unit 3793